                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


RONALD ZIEDMAN,

                        Plaintiff,

                v.                                             Case No. 20-C-1837

MARK TISHBERG, et al.,

                        Defendants.


                                      DECISION AND ORDER


        Plaintiff Ronald Ziedman is a prisoner confined at Dodge Correctional Institution who is

representing himself in this 42 U.S.C. § 1983 case. On December 11, 2020, along with his

complaint, Ziedman filed an incomplete motion for leave to proceed without prepaying the filing

fee. That same day, the clerk’s office mailed Ziedman a letter informing him that he had to return,

within twenty-one days, the following: 1) a completed form regarding magistrate judge

jurisdiction; 2) a complete request to proceed in the district court without prepaying the filing fee;

and 3) a certified institutional trust account statement for the six months preceding the filing of his

complaint. Dkt. No. 3. The letter warned Ziedman, “Failure to comply with this requirement may

result in the Court’s dismissal of your case.” Id. (emphasis in original). The clerk’s office enclosed

the relevant forms with its letter.

        On January 4, 2021, Ziedman filed his completed magistrate judge jurisdiction form. Dkt.

No. 4. He also filed an amended request for relief in which he expresses his frustration with the

judge and prosecutor in his state court criminal proceedings. Dkt. No. 5. He did not, however,




          Case 1:20-cv-01837-WCG Filed 01/13/21 Page 1 of 2 Document 6
file a complete request to proceed without prepaying the filing fee or a certified copy of his

institutional trust account statement.

       More than thirty days have passed since the clerk’s office informed Ziedman of his

requirement to provide those documents and warned him of the consequence for failing to do so.

His failure to comply with that requirement warrants dismissal of his case. Accordingly, the Court

will dismiss his case without prejudice, which means he can refile his case subject to the relevant

statute of limitations. If he chooses to do so, he must also file a complete request to proceed

without prepayment of the filing fee and a certified copy of his trust account statement for the six

months preceding the filing of his complaint.

       Finally, as Ziedman considers whether to refile his case, the Court reminds him that a court

must dismiss a complaint that seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915A(b). Section 1983 “does not authorize a damages claim against . . .

judges or prosecutors in the performance of their respective duties . . . .” Briscoe v. LaHue, 460

U.S. 325, 335 (1983).

       IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice based

on Ziedman’s failure to comply with the Court’s filing requirements.

         Dated at Green Bay, Wisconsin this 13th day of January, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2

          Case 1:20-cv-01837-WCG Filed 01/13/21 Page 2 of 2 Document 6
